COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Ghazvini v. Mr. Paul N. Jones, General Counsel, Mr. Andres
                          Alcantar, Ms. Hope Andrade, Mr. Ronald Congelton, Texas
                          Workforce Commission and San Jacinto Community College

Appellate case number:    01-16-00367-CV

Trial court case number: 2014-07448

Trial court:              157th District Court of Harris County

        On May 27, 2016, this Court notified appellant that the filing fee was past due. On May
31, 2016, appellant filed an affidavit of indigence in this Court. We forwarded the affidavit to
the trial court for determination. See TEX. R. APP. P. 20.1(h)(4). On June 10, 2016, this Court
advised appellant that the Harris County District Clerk advised us that appellant had not made
financial arrangements for the filing of the clerk’s record.
       A contest to appellant’s affidavit of indigence was filed by the Harris County District
Clerk. After a hearing, the trial court sustained the contest on June 21, 2016. No notice of
appeal of this order and no motion seeking review of this order have been filed. See TEX. R.
APP. P. 20.1(j)(1)-(2). Accordingly, appellant is responsible for payment of the filing fee and for
payment for the clerk’s record. See TEX. R. APP. P. 5 (party not excused from paying costs must
pay whatever fees required by statute or Supreme Court order).
        We order appellant to pay or provide proof of payment of the filing fee and for the
clerk’s record on or before September 6, 2016 or the court will dismiss the appeal. See TEX. R.
APP. P. 35.3(c), 37.3(a),(b) (court may dismiss the appeal for nonpayment for clerk’s record after
giving appellant reasonable opportunity to cure nonpayment), 42.3 (court may dismiss for failure
to comply with a requirement of these rules, a court order or notice requiring a response or
actions within a specified time).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: August 11, 2016